Citation Nr: 0927483	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-21 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to rating in excess of 10 percent for 
postoperative residuals of left knee arthrotomy, to include 
restoration of a 20 percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty for training from 
August 1965 to December 1965 and from August 10, 1968, to 
August 24, 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2002 and November 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.

The Board notes that in the June 2006 substantive appeal the 
Veteran indicated that his service-connected bilateral knee 
disabilities have resulted in psychiatric disability for 
which he had been prescribed medication.  The Board finds 
that this statement raises this issue of entitlement to 
service connection of psychiatric disability as secondary to 
service-connected knee disabilities.  That issue is referred 
to the originating agency for appropriate action.


FINDINGS OF FACT

1.  By rating action dated in November 2005 and issued on 
December 12, 2005, the rating for the Veteran's postoperative 
residuals of left knee arthrotomy was reduced from 20 percent 
to 10 percent, effective from February 1, 2006.

2.  The postoperative residuals of left knee arthrotomy are 
manifested by recurrent subluxation and lateral instability 
that more nearly approximates a moderate level of impairment.


CONCLUSIONS OF LAW

1.  The reduction in the rating of the Veteran's 
postoperative residuals of left knee arthrotomy from 20 
percent to 10 percent, effective from February 1, 2006, was 
not proper.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 
3.105(e) (2008).

2.  The criteria for a rating in excess of 20 percent for the 
postoperative residuals of left knee arthrotomy have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has provided guidance with respect to the notice 
that is necessary in increased rating claims.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate VCAA 
notice in an increased rating claim must inform the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; and that, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes.  If the 
claimant is rated under a Diagnostic Code that contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The record reflects that the originating agency sent the 
Veteran a letter in March 2006 informing him that he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment and daily life.  It also provided appropriate 
notice with respect to the effective-date element of the 
claim.  It included information on how VA determines the 
disability rating by use of the rating schedule and provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), to 
include treatment records, Social Security determinations, 
statements from employers concerning the impact of the 
disability on the Veteran's employment, and statements from 
persons concerning their observations of how the disability 
has affected the Veteran.  It also informed the Veteran of 
the assistance that VA would provide to obtain evidence on 
his behalf.

This is not a case in which a noticeable worsening or 
increase in severity of the residuals of left knee arthrotomy 
would not establish the Veteran's entitlement to an increased 
rating.  In any event, the Veteran has demonstrated his 
understanding of the criteria necessary to substantiate his 
claim by responding to the March 2006 letter and submitting 
additional private treatment records and statements from 
himself and his friends describing the severity of his 
disability and its effect upon his employment and daily life.

Although adequate notice was not provided until after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
receipt of all pertinent evidence, the originating agency 
readjudicated the claim in June 2006.  There is no indication 
or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The record reflects that service treatment records and all 
available post-service medical evidence identified by the 
Veteran have been obtained.  The Veteran's representative 
argued in the July 2009 appellant's brief that additional 
treatment records related to his need for knee replacement 
surgery are outstanding, but several private treatment 
records addressing that issue are of record.  In addition, 
the Veteran has been afforded appropriate VA examinations.  
Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is also satisfied that the originating 
agency has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Rating Reduction

In November 2002, the Veteran filed a claim for a rating in 
excess of 10 percent for the postoperative residuals of left 
knee arthrotomy.  In a December 2002 rating decision, a 20 
percent rating for the disability was granted, effective from 
October 1, 2002.  The Veteran expressed his disagreement with 
the 20 percent rating and initiated an appeal.  The RO 
continued the 20 percent rating in February 2003 and August 
2004 rating decisions.  In a September 2005 rating decision, 
however, it proposed to decrease the assigned rating from 20 
percent to 10 percent.  The Veteran was notified of the 
proposed reduction by letter mailed in September 2005, but he 
did not request a predetermination hearing or submit 
additional evidence.

In a November 2005 rating decision, the RO effectuated the 
reduction of the rating assigned for the postoperative 
residuals of left knee arthrotomy from 20 percent to 10 
percent.  Notice of that decision was mailed to the Veteran 
on December 12, 2005, and the rating reduction became 
effective on February 1, 2006.  As a result of this action, 
the total combined rating for the Veteran's service-connected 
disabilities was reduced from 40 percent to 30 percent, 
effective from February 1, 2006.

Under 38 C.F.R. § 3.105(e), where the reduction in evaluation 
of a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action, furnished detailed reasons 
therefore, and given 60 days to present additional evidence 
showing that compensation payments should be continued at 
their present level.  If additional evidence is not received 
within that period, final rating action will be taken and the 
award will be reduced effective the last day of the month in 
which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. § 
3.105(e); see also 38 U.S.C.A. § 5112(b)(6).

Here, the reduction of the rating assigned for the Veteran's 
postoperative residuals of left knee arthrotomy resulted in a 
reduction of the compensation payments then being made.  In 
accordance with 38 C.F.R. § 3.105(e), the RO provided the 
Veteran with appropriate notice regarding the proposed 
reduction by letter mailed in September 2005 and afforded him 
60 days to submit additional evidence.  The effective date of 
the reduction, however, was assigned in violation of 
38 C.F.R. § 3.105(e).  Although the final rating action was 
dated in September 2005, notice of that action was not mailed 
to the Veteran until December 12, 2005.  The effective date 
of the reduction, February 1, 2006, was 51 days after the 
date of notice to the Veteran of the final rating action, 
less than the 60 days required by the regulation.

Because the RO failed to comply with the notice provisions of 
38 C.F.R. § 3.105(e), the reduction of the rating for the 
Veteran's postoperative residuals of left knee arthrotomy is 
void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995); Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992).  
Accordingly, restoration of a 20 percent rating for 
postoperative residuals of left knee arthrotomy, effective 
from October 1, 2002, is warranted.

Increased Rating

Having determined that the 20 percent rating for the 
postoperative residuals of left knee arthrotomy must be 
restored, the Board now must consider whether the Veteran is 
entitled to an even higher rating for that disability.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.   38 
C.F.R. § 4.21 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  In this 
regard the Board notes that where entitlement to service 
connection has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

As a preliminary matter, the Board notes that the Veteran is 
in receipt of a separate rating for arthritis and limitation 
of motion of the left knee.  That rating is not on appeal.  
Moreover, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2008).  
Accordingly, in rendering this decision the Board has 
considered findings related to instability and subluxation of 
the knee, rather than findings related to arthritis and 
limitation of motion.

The Veteran's postoperative residuals of left knee arthrotomy 
are evaluated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  That code provides that a 20 
percent rating is warranted for moderate impairment of the 
knee due to recurrent subluxation or lateral instability.  
The maximum schedular rating of 30 percent is warranted for 
severe impairment.

After careful consideration, the Board concludes that a 
rating in excess of 20 percent for the postoperative 
residuals of left knee arthrotomy are not warranted.  

The record reflects numerous complaints from the Veteran that 
his left knee feels unstable, particularly when he uses 
stairs or ladders, and there is medical evidence showing he 
experiences some degree of left knee instability.  An October 
2002 VA treatment record notes that physical examination of 
the left knee revealed increased mobility and pain on Lachman 
and varus testing.  Lachman testing again was positive on 
physical examination by a private physician in January 2004.  
A May 2004 VA examiner opined that instability of the 
Veteran's left knee likely had caused him to fall and injure 
himself several months earlier.  The report of a June 2005 VA 
examination reflects that the Veteran wore a brace on his 
left knee.  VA treatment records dated in May 2006 reflect 
that varus stress testing was positive for pain and that 
valgus stress testing was positive for noticeable laxity.  
Finally, on VA examination in June 2006, there was laxity on 
varus and valgus pressure.

The competent and credible evidence of record, however, does 
not show that the instability of the Veteran's left knee 
results in severe impairment.  In this regard, the Board 
notes that several treatment records reflect that no 
instability was detected in the knee and other records show 
that ligament testing revealed the knee to be stable.  A VA 
treatment record dated in December 2002 reflects that the 
knee was stable to varus and valgus stress testing and to 
anterior and posterior drawer stress testing.  A January 2004 
private treatment record notes that posterior drawer testing 
was negative and that there was no varus or valgus 
instability.  The Veteran's private physician wrote in a 
January 2004 letter that he exhibited mild genu varus but no 
instability.  On VA examination in May 2004, the knee was 
stable to varus, valgus, anterior, and posterior stresses and 
2+ on Lachman and anterior drawer testing.  Lachman, 
McMurray, anterior, and posterior drawer testing were all 
negative on VA examination in June 2005.  VA treatment 
records dated in May 2006 reflect that McMurray testing again 
was negative and that the knee was stable to varus stress, 
and a May 2006 private treatment record notes that the knee 
was grossly stable on ligamentous examination.  On VA 
examination in June 2006, strength was measured on the left 
side at 4/5 with no giving way, and McMurray, anterior, and 
posterior drawer testing were negative.

The Board acknowledges the Veteran's complaints of 
instability in his left knee and the statements from him and 
his friends describing the impact of his disability on his 
life.  The Veteran and his friends are competent to report 
their personal observations of his symptomatology.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, these 
statements do not show that the postoperative residuals of 
left knee arthrotomy result in severe impairment due to 
instability or subluxation.  Moreover, the competent and 
credible evidence shows that the impairment of the Veteran's 
left knee is, at worst, moderate.  Specifically, despite his 
reported feelings of instability and the positive laxity 
findings on some ligament testing, his knee has been 
described as grossly stable and other ligament testing has 
failed to disclose instability or subluxation of the knee 
during the period under appeal. 

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question have the 
Veteran's postoperative residuals of left knee arthrotomy 
warranted a rating higher than 20 percent.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

Finally, the Board also has considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  The Court has held that the threshold 
factor for extra-schedular consideration is a finding on part 
of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his postoperative residuals of 
left knee arthrotomy and that the manifestations of those 
residuals are not in excess of those contemplated by the 
schedular criteria.  The Veteran reported in the June 2006 
substantive appeal that he recently had retired from his 
part-time retail job because it required him to stand on 
concrete that aggravated his knees.  However, VA and private 
treatment records indicate that his knee pain results from 
arthritis, rather than the instability and subluxation which 
are the subject of this appeal.  There is no lay or medical 
evidence which suggests that instability or subluxation of 
the Veteran's left knee markedly interfered with his 
employment.  In sum, there is no indication that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.



	(CONTINUED ON NEXT PAGE)
ORDER

Restoration of the 20 percent rating for the postoperative 
residuals of left knee arthrotomy is granted, effective from 
February 1, 2006.

Entitlement to a rating higher than 20 percent for the 
postoperative residuals of left knee arthrotomy is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


